Citation Nr: 0515984	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-26 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION


The veteran reported active duty from November 1968 to 
October 1970, including naval service during the Vietnam 
conflict.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

In September 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. Section 7102(b).  A 
transcript of that hearing is in the claims file.  

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder has been requested or 
obtained.

2.  The veteran has post-traumatic stress disorder 
attributable to his service during the Vietnam conflict.

3.  The veteran withdrew his appeal of claims seeking 
entitlement to service connection for gout and for arthritis 
at his September 2004 personal hearing.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

2.  The veteran having withdrawn his appeals seeking 
entitlement to service connection for gout and for arthritis, 
there are no remaining allegations of error of fact or law 
for appellate consideration with respect to these claims.  
38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

At a hearing before the Board on September 17, 2004, the 
veteran withdrew his appeal of the RO's denial of entitlement 
to service connection for gout and for arthritis.  The 
transcript of the hearing reduced this intention to writing.  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  

As of September 17, 2004, the Board had not issued a final 
decision with respect to the claims withdrawn by the veteran.  
Therefore, his withdrawal of these issues is valid.  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal of the appeal is appropriate.  See 38 U.S.C.A. § 
7105(d).  Accordingly, because the veteran clearly expressed 
his desire to terminate his appeal of entitlement to service 
connection for arthritis and for gout, because he did so in 
writing, and because the Board had not  promulgated a 
decision on his appeal at the time of his withdrawal of the 
appeals, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204(b).  As such, further 
action by the Board on these particular matters is not 
appropriate and the veteran's appeal is dismissed.

II.  Post Traumatic Stress Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

The veteran contends that he developed post-traumatic stress 
disorder as a consequence of experiences during his naval 
service during the Vietnam Conflict.  Specifically, the 
veteran asserts that he served aboard a tanker ship, was 
assigned temporary duties aboard the hospital ship, U.S.S. 
Sanctuary, and that he saw wounded soldiers and dead bodies 
on board the hospital ship.  As a consequence of seeing the 
wounded and dead, the veteran has developed post-traumatic 
stress disorder.

The veteran's service personnel records show that he served 
aboard the U.S.S. Kawishiwi and was authorized to wear the 
Vietnam Service Medal as well as one bronze star to signify 
participation in various campaigns while aboard the Kawishiwi 
from November 1968 to January 1970.  Service records of the 
U.S.S. Kawishiwi and the U.S.S. Sanctuary reflect that they 
were both in the Subic Bay during the veteran's service 
aboard the Kawishiwi and that during that timeframe the 
Kawishiwi fueled the Sanctuary and other ships of the mighty 
7th Fleet.  There is no specific information regarding 
temporary duties assigned to men aboard the Kawishiwi during 
fueling missions.

VA treatment records show that the veteran has been diagnosed 
as having post-traumatic stress disorder due to experiences 
during his service during the Vietnam Conflict, specifically, 
seeing casualties and wounded while serving in the Navy.  In 
a February 2004 letter from his treating psychologist, it was 
noted that the events described by the veteran were 
sufficient stressors upon which a diagnosis of post-traumatic 
stress disorder could be based.  It was specifically pointed 
out that the veteran had not himself participated in combat, 
but that he had seen horrific scenes aboard a hospital ship.

The Board points out at this juncture that it is the defined 
and consistently applied policy of VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Additionally, the Board notes that to verify a stressor it is 
not necessary that the veteran establish his personal 
engagement in combat.  In Suozzi v. Brown, 10 Vet. App. 307 
(1997), the United States Court of Appeals for Veterans 
Claims (Court) held that by requiring corroboration of every 
detail, including the veteran's personal participation, VA 
defined "corroboration" too narrowly.  Id., at 311.  Also, 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reaffirmed its holding in Suozzi by finding that a veteran's 
unit records constituted independent corroboration when 
viewed in the light most favorable to the veteran.  The Court 
specifically reiterated that although the unit records did 
not specifically identify the veteran as being present during 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was, in fact, exposed to the attacks.  In doing so, the 
Court underscored what it had made clear in Suozzi, that 
corroboration of every detail of a claimed stressor is not 
required.  Id, at 128-129.

Consequently, given the evidence as outlined above, the Board 
finds that when resolving all reasonable doubt in favor of 
the veteran, exposure to the casualties and wounded aboard 
the U.S.S. Sanctuary is probable for this veteran.  Thus, 
because the veteran's assertion that there were casualties 
and wounded aboard the U.S.S. Sanctuary, a ship that he was 
exposed to during his period of active service, is documented 
in the service records of that ship, the Board finds that the 
veteran's stressors have been independently corroborated and 
a diagnosis of post-traumatic stress disorder based upon 
those stressors may be accepted.  Accordingly, because the 
veteran has been diagnosed as having post-traumatic stress 
disorder based upon the verified in-service stressors, his 
claim of entitlement to service connection for post-traumatic 
stress disorder is granted.

Because the Board is granting the maximum benefit available 
on this appeal, there is no need for any discussion of 
whether the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

The claim of entitlement to service connection for gout 
having been withdrawn, the appeal of this claim is dismissed.

The claim of entitlement to service connection for arthritis 
having been withdrawn, the appeal of this claim is dismissed.


REMAND

The veteran asserts that he developed hypertension as a 
result of post-traumatic stress disorder, a psychiatric 
disorder for which service connection was granted in this 
decision.  The veteran has participated in treatment for 
hypertension at the VA Medical Center (VAMC) in New Orleans, 
Louisiana, since December 2003.  Unfortunately, all of his 
treatment records have not been obtained for the purpose of 
adjudicating the claim of entitlement to service connection 
for hypertension.  As such, this matter must be remanded to 
ensure that all medical evidence necessary to determine the 
etiology of the veteran's hypertension is obtained.

The Board also finds that a physical examination of the 
veteran is necessary in order to properly adjudicate his 
appeal as the veteran testified before the Board that he was 
told by at least one of his VA physicians that there was a 
relationship between his post-traumatic stress disorder and 
his hypertension.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  Identification of specific actions 
requested on remand, however, does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim remaining on appeal.  

Accordingly, this case is REMANDED to the AOJ via the Appeals 
Management Center in Washington DC for the following action:

1.  Obtain all available treatment 
records of the veteran from the VAMC in 
New Orleans, Louisiana, dated from 
December 2003 to the present and 
associate them with the claims folder.  
If no such records are available, obtain 
written confirmation of that fact.

2.  Following receipt of all requested 
treatment records, schedule the veteran 
for an examination to determine the 
nature and etiology of his hypertension.  
The veteran's claims folder should be 
reviewed by the examiner and the examiner 
should be specifically requested to state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hypertension, if diagnosed, is a 
result of post-traumatic stress disorder 
or a direct result of active duty 
service.  All indicated tests should be 
conducted.  All opinions expressed must 
be supported by complete rationale.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the AOJ on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


